Case 1:17-cr-00101-LEK Document 589 Filed 09/19/19 Page 1 of 2            PageID #: 5096




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                     CR. NO. 17-00101 LEK

                     Plaintiff,                ORDER DENYING DEFENDANT
                                               ANTHONY WILLIAMS’ MOTION
                                               FOR THE GOVERNMENT TO
       vs.                                     ADMIT TO PRIVATE ATTORNEY
                                               GENERAL ANTHONY WILLIAMS
 ANTHONY WILLIAMS (1),                         AND THE AMERICAN PEOPLE
                                               THAT THE U.S. GOVERNMENT
                     Defendant.                ORCHESTRATED THE 9/11
                                               BOMBING OF THE WORLD
                                               TRADE CENTER, ECF NO. 579


     ORDER DENYING DEFENDANT ANTHONY WILLIAMS’ MOTION
      FOR THE GOVERNMENT TO ADMIT TO PRIVATE ATTORNEY
     GENERAL ANTHONY WILLIAMS AND THE AMERICAN PEOPLE
       THAT THE U.S. GOVERNMENT ORCHESTRATED THE 9/11
        BOMBING OF THE WORLD TRADE CENTER, ECF NO. 579

              Before the Court is Defendant Anthony Williams’ Motion for the

Government to Admit to Private Attorney General Anthony Williams and the

American People that the U.S. Government Orchestrated the 9/11 Bombing of the

World Trade Center, filed on September 16, 2019 (Motion). See ECF No. 579.

The Court finds this matter suitable for disposition without a hearing pursuant to

Rule 7.1(c) of the Local Rules of Practice of the United States District Court for

the District of Hawaii and that it is not necessary for Plaintiff to file a response to

the Motion.
Case 1:17-cr-00101-LEK Document 589 Filed 09/19/19 Page 2 of 2         PageID #: 5097




             In his Motion, Defendant makes various assertions related to the

terrorist attacks that occurred on September 11, 2001 and lists eleven questions for

the government to answer. See ECF No. 579-2 at 1-2. Defendant then asks the

Court to dismiss this case. See id. at 2.

             First, Defendant’s statements regarding the terrorist attacks of

September 11, 2001 do not seek any relief that this Court can grant. Second,

Defendant’s Motion does address the validity of the charges against him.

Defendant’s prior requests for the Court to dismiss this case have been denied.

See, e.g., ECF No. 330, Order Denying Defendant’s Sworn Motion to Dismiss

Superseding Indictment. Defendant Anthony Williams’ Motion for the

Government to Admit to Private Attorney General Anthony Williams and the

American People that the U.S. Government Orchestrated the 9/11 Bombing of the

World Trade Center, ECF No. 579, is DENIED.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, SEPTEMBER 19, 2019.




UNITED STATES V. WILLIAMS; CRIM. NO. 17-00101 LEK; ORDER
DENYING DEFENDANT’S MOTION FOR THE GOVERNMENT TO ADMIT
TO PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS AND THE
AMERICAN PEOPLE THAT THE U.S. GOVERNMENT ORCHESTRATED THE
9/11 BOMBING OF THE WORLD TRADE CENTER, ECF NO. 579


                                            2
